                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 LIAS CARTER, JR.,

        Plaintiff,

        v.
                                                              Civil Action No. TDC-18-2249
MONTGOMERY COUNTY, MARYLAND,

        Defendant.




                                 MEMORANDUM OPINION

       Plaintiff Lias Carter has filed a civil action against the Department of Transportation of

Montgomery County, Maryland ("the County"), alleging disability discrimination and retaliation

under the Americans with Disabilities Act ("ADA"), 42 U.S.C.   SS 12101-12213    (2012). Presently

pending before the Court is the County's Motion to Dismiss.        Upon review of the submitted

materials, the Court finds that no hearing is necessary. See D. Md. Local R. 105.6. For the reasons

set forth below, the Motion is GRANTED.

                                        BACKGROUND

       In April 2001, Carter was hired as a bus operator for Montgomery County's "Ride-On"

bus system.   In late April 2016, while working in that role, Carter injured his left hand while

attempting to open the door latch of the bus. He was diagnosed with trigger finger and, later,

carpal tunnel syndrome of his left hand. Soon after Carter underwent surgery on August 3, 2016

for the trigger finger condition, Carter began to experience pain in his right hand and was then

diagnosed with trigger finger and carpal tunnel syndrome in his right hand as well. Because of

these conditions, Carter was unable to work as a bus operator and took paid sick leave from August
9, 2016 through July 8, 2017, using sick leave donated by his colleagues through a County

program.

       Carter requested light duty assignments beginning in August 2016, including assignments

as a bus driver observer and an office assistant, and made the same request again in January 2017.

In January 2017, after Carter's supervisor told him that there was a light duty assignment available,

the light duty coordinator informed Carter that there were no vacant positions. After he exhausted

paid sick leave in July 2017, Carter, still unable to work, requested paid disability leave from the

County. His request was denied on August 10,2017. Instead, the County placed Carter on unpaid

leave from August 10, 2017 through December 11, 2017. Carter was then terminated on December

11, 2017 because he could not perform his job as a bus operator.           Carter continues to receive

medical treatment for his injuries, which continue to cause him physical and emotional pain and

will require substantial additional medical care in the future.

        On March 9, 2018, Carter filed a pre-charge inquiry form and affidavit ("EEOC Affidavit")

with the United States Equal Employment Opportunity Commission ("EEOC").                  On March 14,

2018, he submitted his formal EEOC Charge of Discrimination ("EEOC Charge"), on which, in

identifying the basis of his complaint, he checked only the box for disability discrimination.          In

the narrative section of the EEOC Charge, he stated that he had suffered an on-the-job injury and

was discharged because of his inability to do his job. He did not include any details about his

requests for light duty or disability leave, or a possible claim of retaliation. After filing suit in this

Court on July 24,2018, Carter filed an Amended Complaint, on November 5, 2018, in which he

asserts claims of employment discrimination based on disability (Count 1) and retaliation (Count

2).




                                                    2
                                          DISCUSSION

       The County has filed a Motion to Dismiss for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(I) and for failure to state a claim under Rule 12(b)(6).

County asserts that the Court lacks subject matter jurisdiction because Carter did not exhaust

administrative remedies based on his failure to assert a retaliation claim in his EEOC Charge. In

the alternative, the County argues that the Court should dismiss Carter's claims because he failed

to allege that he is a qualified individual under the ADA or that he requested and was denied a

reasonable accommodation,    and because he has not stated the elements of either a wrongful

termination or retaliation claim.   After the Motion was fully briefed, the Court requested and

received supplemental briefs from both parties addressing the impact of Fort Bend County v.

Davis, 139 S. Ct. 1843 (2019), on the Motion.

I.     Subject Matter Jurisdiction

       The County originally sought dismissal under Federal Rule of Civil Procedure 12(b)(I) for

lack of subject matter jurisdiction   based Carter's    alleged failure to exhaust administrative

remedies.   Since the filing of the Motion, the United States Supreme Court has held that the

exhaustion requirement under Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C.

SS 2000e-2000e-17,   is "a processing rule, albeit a mandatory one, not a jurisdictional prescription

delineating the adjudicatory authority of courts."     Davis, 139 S. Ct. at 1851. The Court will

therefore construe the County's claim that Carter failed to exhaust administrative remedies as

seeking dismissal under Rule 12(b)(6) for failure to state a claim. See Stewart v. Iancu, 912 F.3d

693, 701-02 (4th Cir. 2019) (holding that dismissal for failure to comply with Title VII's 180-day

waiting-period requirement, which is a mandatory claim-processing rule, was appropriate under

Rule 12(b)(6)); see also Sydnor v. Fairfax County, 681 F.3d 591, 593 (4th Cir. 2012) ("[T]he ADA



                                                 3
incorporates [Title VII's] enforcement procedures, including the requirement that a plaintiff must

exhaust his administrative remedies .... " (citation omitted)); Fox v. Gen. Motors Corp., 247 F.3d

169, 176 (4th Cir. 2001) ("Because the ADA echoes and expressly refers to Title VII, and because

the two statutes have the same purpose-the    prohibition of illegal discrimination in employment-

courts have routinely used Title VII precedent in ADA cases.").

II.    Failure to State a Claim

       A.      Legal Standard

        To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).    A claim is plausible when the facts pleaded allow "the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."             Id.   Legal

conclusions or conclusory statements do not suffice. !d. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994);

Lambeth v. Bd. of Comm 'rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

       Unlike on a motion to dismiss under Rule 12(b)(1), a court ordinarily may not consider

evidence outside the pleadings on a motion to dismiss under Rule 12(b)(6). See Fed. R. Civ. P.

12(d). Courts are permitted, however, to consider documents attached to a motion to dismiss

"when the document is integral to and explicitly relied on in the complaint, and when the plaintiffs

do not challenge the document's authenticity."     Zak v. Chelsea Therapeutics Int'l, Ltd., 780 F.3d

597,606-07    (4th Cir. 2015) (quoting Am. Chiropractic Ass'n v. Trigon Healthcare, Inc., 367 F.3d

212,234 (4th Cir. 2004)). The County has attached to its Motion Carter's EEOC Charge, while

Carter has attached to his memorandum in opposition to the Motion ("Opposition") both the pre-



                                                   4
charge inquiry form and EEOC Affidavit, as well as an affidavit by Carter attesting to how and

when he filed his EEOC Charge. Carter's EEOC Charge is integral to his claims because he relies

on and refers to it in his Amended Complaint and does not contest its authenticity. However, since

neither Carter's pre-charge inquiry form and EEOC Affidavit nor the affidavit attached to the

Opposition is mentioned in the Amended Complaint, neither is integral to it. Therefore, for the

purposes of evaluating the County's Motion to Dismiss, the Court will consider Carter's EEOC

Charge only. See Zak, 780 F.3d at 606-07.

        B.      Exhaustion of Administrative Remedies

        In Count II, Carter asserts a claim of retaliation under the ADA, based on his allegation

that he was fired after requesting a reasonable accommodation for his disability.         The County

argues that Carter's claim should be dismissed for failure to exhaust administrative remedies

because he did not check the retaliation box or describe any retaliation in the narrative section of

his EEOC Charge. Carter contends that he successfully exhausted the EEOC process because he

raised the retaliation claim in the pre-charge inquiry form and EEOC Affidavit, which he submitted

to the EEOC.

        Under the ADA, "(n]o person shall discriminate against any individual because such

individual has opposed any act or practice made unlawful by this chapter or because such

individual made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this chapter." 42 U.S.C.    S   12203(a). A plaintiff can state a claim of

retaliation under the ADA upon a prima facie showing that: (1) the plaintiff engaged in a protected

activity; (2) the plaintiffs   employer acted adversely against the plaintiff; and (3) the protected

activity was causally connected to the employer's adverse action. Rhoads v. FD.IC.,          257 F.3d

373, 392 (4th Cir. 2001). An employee's request for reasonable accommodations is a protected



                                                   5
activity. See Haulbrookv. Michelin N Am., 252 F.3d 696, 706 (4th Cir. 2001) ("The record shows

... protected activity-[plaintiffs]   request for an accommodation."); Coons v. Sec yo/US.        Dep't

o/Treasury, 383 F.3d 879, 887 (9th Cir. 2004); Shellenberger v. Summit Bancorp, Inc., 318 F.3d

183, 190-91 (3d Cir. 2003); Soileau v. Guilford        0/ Maine,   Inc., 105 F.3d 12, 16 (1st Cir. 1997)

(assuming without deciding that a request for a reasonable accommodation is a protected activity

because without such protection, an employer could grant the request then terminate an employee

in retaliation without consequence). Termination of employment is a materially adverse action for

purposes of a retaliation claim under the ADA.          See, e.g., Haulbrook, 252 F.3d at 706. The

termination of an employee three weeks after a request for a reasonable accommodation has been

found sufficient on its own to raise a question of a causal nexus. See id.

        Congress modeled the ADA on Title VII and incorporated its enforcement remedies and

procedures into the ADA. 42 U.S.C. ~ 12117(a); Sydnor, 681 F.3d at 593. By adopting Title VII's

enforcement procedures, the ADA requires that a plaintiff first exhaust administrative remedies by

filing and pursuing a charge with the EEOC. See 42 U.S.C. ~ 2000e-5(b), (f); Sydnor, 681 F.3d at

593.

        Prior to filing suit under the ADA, a plaintiff is required to file an administrative charge of

discrimination with the EEOC. 42 U.S.C. ~~ 2000e-5(f)(l),          12117(a). The "EEOC charge defines

the scope of the plaintiff's right to institute a civil suit." Bryant v. Bell Atl. Md., Inc., 288 F.3d

124, 132 (4th Cir. 2002).       The EEOC charge must contain allegations "sufficiently precise to

identify the parties, and to describe generally the actions or practices complained of." Chacko v.

Patuxent Inst., 429 F.3d 505,508 (4th Cir. 2005) (quoting 29 C.F.R. ~ 1601.12(b) (2004)). "The

plaintiff s claim generally will be barred if [the] charge alleges discrimination on one basis-such

as race-and      [the plaintiff] introduces another basis in formal litigation-such        as sex."   Id.



                                                   6
However, if the claims in the judicial complaint "are reasonably related to [the EEOC] charge and

can be expected to follow from a reasonable administrative          investigation,"   the exhaustion

requirement is satisfied.   Sydnor, 681 F.3d at 594. When the claims in the civil action instead

"exceed the scope of the EEOC charge and any charges that would naturally have arisen from an

investigation thereof, they are procedurally barred."    Chacko, 429 F.3d at 509. The exhaustion

requirement serves two functions.    "First, it notifies the charged party of the asserted violation.

Secondly, it brings the charged party before the EEOC and permits effectuation of the Civil Rights

Act's primary goal, the securing of voluntary compliance with the law." Balas v. Huntington

Ingalls Indus., Inc., 711 F.3d 401,407 (4th Cir. 2013) (citation omitted).

         Where a retaliation claim arose before the filing of an EEOC charge of discrimination,

administrative remedies relating to that claim must be exhausted. Since Carter's alleged retaliation

did not arise from a prior EEOC Charge, Carter must have exhausted administrative remedies

before filing suit in federal court. The County correctly asserts that Carter checked only the box

raising discrimination based on disability in his EEOC Charge and did not check the box for

retaliation.   However, this fact alone does not determine whether Carter has exhausted his

administrative remedies. See Mercer v. PHH Corp., 641 F. App'x 233, 238-39 (4th Cir. 2016).

Rather, the Court investigates the Charge "as a whole" with the blank box as "only one factor."

!d. at 239. Accordingly, the Court turns its attention to the remainder of the Charge.

         In the narrative portion of the EEOC Charge, Carter reported that he suffered a work-

related injury and had a worker's     compensation      dispute with the County which related his

treatment. Carter's narrative also stated that he was discharged in December 2017 and that he was

told he was discharged because of his "inability to perform [his] job," but he believes he was

"discriminated against because of [his] disability." EEOC Charge, Mot. Dismiss Ex. 1, ECF No.



                                                  7
19-2. Carter failed to include any facts describing a protected activity, namely a request for

reasonable accommodations such as light duty assignments and paid disability leave. The facts in

the Charge thus did not sufficiently put the County on notice of the retaliation claim by describing

the "practices complained of." Chacko, 429 F.3d at 508; see Sydnor, 681 F.3d at 595 (requiring

"notice of the allegations against" the defendant).    Thus, Carter alleged one form of harm in the

Charge-disability   discrimination-but    asserts a different harm in the Complaint-retaliation-

without notice. See Chacko, 429 F.3d at 509. Although the Court's analysis is confined to Carter's

EEOC Charge and does not include Carter's pre-charge inquiry form and the EEOC Affidavit,

even if the Court could consider those documents, they would not change the Court's analysis.

Carter has not alleged that the County received the pre-charge inquiry and EEOC Affidavit or that

those documents gave the County "fair notification" of the facts within them. See Miles v. Dell,

429 F.3d 480,492 (4th Cir. 2005) (holding that a letter sent to the EEOC that "was not served on"

the defendant was "insufficient to meet the administrative exhaustion requirement").      Therefore,

Carter's retaliation claim in Count II of the Amended Complaint will be dismissed for failure to

exhaust administrative remedies.

        c.      Qualified Individual

        In Count I, Carter asserts a claim for unlawful employment discrimination          based on

disability, alleging that the County failed to accommodate his disability and wrongfully terminated

him (Count I). He alleges that the County refused to provide him with light duty assignments and

paid disability leave as an accommodation       for his disability, then fired him because of his

disability. The County argues that Carter's claim must be dismissed because he has failed to allege

that he is a qualified individual under the ADA.




                                                   8
        The ADA prohibits an employer from "discriminat[ing] against a qualified individual on

the basis of disability." 42 U.S.C.   S 12112(a).   To state a disability discrimination claim under the

ADA, the plaintiff must allege that (1) the plaintiff has a "disability"; (2) the plaintiff is "qualified"

for the job in question; and (3) the employer's termination of the plaintiff constituted unlawful

"discrimination" based on disability. See Tyndall v. Nat 'I Educ. Ctrs., Inc., 31 F.3d 209,212 (4th

Cir. 1994). A qualified individual with a disability is defined as "an individual who, with or

without reasonable accommodation,         can perform the essential functions of the employment

position that such individual holds or desires." 42 U.S.C.      S 12111(8);   see Myers v. Hose, 50 F.3d

278, 283 (4th Cir. 1995). If the plaintiff's complaint fails to put forward allegations that the

plaintiff meets the qualified individual standard, the complaint may be dismissed for failure to

state a claim.   See Cramer v. Florida, 117 F.3d 1258, 1264 (lIth             Cir. 2010) (affirming the

dismissal of a complaint alleging discrimination under the ADA where the plaintiffs failed to

allege that "they are unable to perform the essential functions of their jobs"); see also Smith v.

Town o/Ramapo, 745 F. App'x 424, 425-26 (2d Cir. 2018).

        The qualified individual inquiry proceeds in two steps.           The Court must consider (1)

whether the complaint has alleged that the plaintiff "could perform the essential functions of the

job," consisting of "functions that bear more than a marginal relationship to the job at issue"; and

(2) "if not, whether any reasonable accommodation by the employer would enable [the plaintiff]

to perform those functions."     Tyndall, 31 F.3d at 213 (quoting Chandler v. City o/Dallas, 2 F.3d

1385, 1393-94 (5th Cir. 1993)).        Where the requested accommodation          is an alternative work

assignment or temporary leave, a plaintiff must allege that if such leave were granted, "at the point

at which he would have returned from leave, he could have performed the essential functions of

his job."   Wilson v. Dollar Gen. Corp., 717 F.3d 337,346 (4th Cir. 2013). "A leave request will



                                                     9
not be unreasonable on its face so long as it (l) is for a limited, finite period of time; (2) consists

of accrued paid leave or unpaid leave; and (3) is shown to be likely to achieve a level of success

that will enable the individual to perform the essential functions ofthe job in question." !d. at 345

n.?   A reasonable accommodation does not require an employer to "wait indefinitely for [the

plaintiffs]   medical conditions to be corrected, especially in light of the uncertainty of cure."

Myers, 50 F.3d at 283.      Rather, a "reasonable accommodation       is by its terms most logically

construed as that which presently, or in the immediate future, enables the employee to perform the

essential functions of the job in question."   Id.; see Tyndall, 31 F.3d at 215 (noting the "strong

inference" that the plaintiff s firing was not due to bias or the employer's unwillingness to make

reasonable accommodations since the employer fired her only after being informed that she must

take indefinite leave).

          Here, Carter has alleged that he cannot perform the essential functions of his job. In the

Amended Complaint, Carter states that "[t]o qualify for and perform the job of bus operator, an

employee must, inter alia, be physically able to walk, stand, and lift weight." Am. CompI. ~ 15,

ECF No. 13. Those duties also require him to "use both his hands to operate" buses, drive buses,

pick up and drop off passengers as bus stops, "assist disabled passengers" as they "board and

discharge" the bus, and lift and carry "packages for disabled passengers and others in need." Id

~ 16. Carter has alleged that after he was diagnosed with trigger finger and carpal tunnel syndrome

in both hands, he could not operate the bus or otherwise perform the functions of a bus driver.

Carter has acknowledged that he was unable, and continues to be unable, to perform all of these

duties.

          Notably, Carter has not alleged that he requested a reasonable accommodation, whether

leave or light-duty work, which would enable him to perform those essential duties. After Carter



                                                  10
exhausted sick leave, approximately     11 months after his second diagnosis of carpal tunnel

syndrome, he was still disabled and unable resume work as a bus driver.          He then requested

additional paid disability leave from the County. The requested leave was not for a specific period

of time. Carter did not allege that at the end of any leave, he would be able to operate a bus, help

disabled customers board and depart from the bus, or help customers carry packages. See Wilson,

717 F.3d at 346. While Carter also requested a light-duty assignment, he similarly did not state

for how long he would require the alternate assignment or that after having a light-duty assignment

he would be able to perform as a bus operator.        Rather, Carter alleges that he requested the

accommodations so that he "could eventually return to his job" or "receive alternate employment

with the [County] in a different job." Am. Compi. ~ 22; see Myers, 50 F.3d at 282. Indeed, Carter

states that he "continues to receive and will require in the future, substantial medical treatment"

and "continues to suffer significant pain both physical and emotional as a result of said injuries."

Am. Compi. ~ 17.

       Accordingly, Carter has not alleged that he requested reasonable accommodations from the

County, because the requests for a light-duty assignment and paid leave were not for a limited,

finite period. See Wilson, 717 F.3d at 345 n.7. In Myers, where a county transit system needed to

"promptly fill transit positions with qualified drivers lest public vehicles go unmanned," the court

held that the ADA did not require the county to give a bus driver with a medical condition of

uncertain duration additional paid leave as a reasonable accommodation.     Myers, 50 F.3d at 282-

83. The ADA does not require the County "to wait indefinitely" for an employee's "medical

conditions to be corrected, especially in light ofthe uncertainty of the outcome." Id. at 283. Where

Carter has failed to allege, and apparently cannot plausibly allege, that the accommodations would

enable him to perform as a bus operator "presently, or in the immediate future," id.; Halpern v.



                                                 11
Wake Forest Univ., 669 F.3d 454, 465-66 (4th Cir. 2012), he has not plausibly stated that he is a

qualified individual under the ADA and thus has not stated a viable ADA claim. The Court will

therefore grant the Motion as to the disability discrimination claim, under both theories of failure

to accommodate and wrongful termination. See Tyndall, 31 F.3d at 212. While Carter appears to

have an ongoing disability and may be entitled to disability benefits of some kind, he does not

have an ADA claim for discrimination or retaliation.

                                         CONCLUSION

       For the foregoing reasons, the County's Motion to Dismiss is GRANTED.             A separate

Order shall issue.




Date: August 12,2019
                                                       THEODORE D. CHU
                                                       United States District J




                                                 12
